                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CECELIA D. WALTON,                              )
                                                )
       Plaintiff,                               )
                                                )           JUDGMENT
v.                                              )
                                                )           No. 5:17-CV-85-BR
N.C. DEPARTMENT OF HEALTH AND                   )
HUMAN SERVICES, DISABILITY                      )
DETERMINATION SERVICES                          )
                                                )
                                                )
       Defendant.                               )


Decision by Court.
This action came before this Court for ruling as follows:

IT IS ORDERED, ADJUDGED AND DECREED that pursuant to the court’s order dated
9/14/2017, plaintiff’s claims for age and sex discrimination, as well as plaintiff’s hostile work
environment claim based upon her age are dismissed.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff’s motion for
summary judgment is denied. Defendant’s motion for summary judgment is granted. Judgment is
entered in favor of NCDHHS.

This Judgment Filed and Entered on Novemberr 7, 2018 with service on:
Cecelia D. Walton, P.O. Box 2025, Columbia, MD 21045 (via US Mail)
Joseph E. Elder (via CM/ECF Notice of Electronic Filing)


Date: November 7, 2018                              PETER A. MOORE, JR., CLERK



                                                    Lauren Herrmann, Deputy Clerk
